Name: Commission Decision No 470/85/ECSC of 25 February 1985 amending for the third time Decision No 234/84/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1985-02-26

 Avis juridique important|31985S0470Commission Decision No 470/85/ECSC of 25 February 1985 amending for the third time Decision No 234/84/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry Official Journal L 058 , 26/02/1985 P. 0007 - 0007 Spanish special edition: Chapter 13 Volume 18 P. 0203 Portuguese special edition Chapter 13 Volume 18 P. 0203 *****COMMISSION DECISION No 470/85/ECSC of 25 February 1985 amending for the third time Decision No 234/84/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 234/84/ECSC of 31 January 1984 on the extension of the system monitoring and production quotas for certain produts of undertakings in the steel industry (1), as last amended by Decision No 2289/84/ECSC (2), and in particular Article 18 thereof, Whereas: The 'other coated flat products' in category Id, i.e. products other than the galvanized sheet in category Ic, are the only products covered by the quota system to have shown a favourable trend in the pattern of consumption. They are becoming increasingly important in a number of steel-using sectors, where they are well-suited to the end use in question. Since the constant technical advances being made by the consumers have put category Id products in an exceptional position compared with the other products covered by the quota system, arrangements should be made to adjust individual quotas in response to increases in consumer demand for certain types of coated sheet wherever this can be done without disturbing the operation of the system. Where necessary, the individual steel undertakings' quotas must therefore be adjusted on the basis of the data submitted by the steelmakers to prove that they have had extra demand from their customers as a result of a change of technique necessitating the use of a new product or as a result of technical progress by the consumer, HAS ADOPTED THIS DECISION: Article 1 The following paragraph is hereby added to Article 10 of Decision No 234/84/ECSC: '3. On a duly substantiated request by an undertaking, the Commission may grant additional qutoas to undertakings producing category Id products, "other coated flat products", where the steel undertaking proves that: - its customer or customers have changed steel-using technique, - this change makes it necessary to use the product manufactured by the steel undertaking submitting the application, and - the consumer or consumers cannot reasonably be expected to use sheet other than that made by the producer in question or to obtain supplies from other producers. The Commission may ask for the opinion of an expert.' Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 1985. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No L 29, 1. 2. 1984, p. 1. (2) OJ No L 210, 7. 8. 1984, p. 14.